This is the same case reported in 78 N.H. 614. There it was decided on the plaintiff's exception to a nonsuit, that the defendants might be held liable for the plaintiff's injury. The defendants in support of their motions, now being considered, for a nonsuit and directed verdict, have not contended that they might not *Page 231 
be found liable on the evidence for the plaintiff's injury resulting from the accident. The sole claim now appears to be that the damages for which compensation is sought by the plaintiff, are too remote and speculative to be attributed to the accident suffered by her. The question raised by the motions, however, is not whether the verdict returned could be found, but is whether on the evidence any verdict could be found for the plaintiff. The plaintiff received an injury while working upon the defendants' machine. It being conceded that the defendants might be held liable for the accident, a verdict could be rendered for the plaintiff. The exception to the refusal of the court to set aside the verdict as being against the law and the evidence presents no question of law. Lyman v. Brown, 73 N.H. 411; Lally v. Insurance Co., 75 N.H. 188, 190.
Exceptions to the admission and rejection of testimony have not been argued by brief or orally, and are understood to be waived.
Exceptions overruled.
All concurred.